DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 5-11 and 14-20 in the reply filed on 9-28-22 is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8-25-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 12, 13, and 22 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Guo et al. (US20220179222).

Re claim 1, Guo et al. teaches for example in fig. 1-4b and 10a-10c, an augmented reality device comprising: a light source (203; para. 0041); a display device comprising a plurality of pixels and configured to generate a first image based on light incident from the light source (203; para. 0041; wherein the examiner interprets projector to teach the claimed limitations); and an optical combiner (400) comprising a plurality of optical combining units (403) each including a first area and a second area (para. 0044), wherein the first area reflects a plurality of beams constituting the first image at different reflection angles according to wavelengths and incident angles and transfers the reflected plurality of beams to a predetermined viewer position (para. 0044), and the second area transmits a beam of a second image received from outside and transfers the beam of the second image to the predetermined viewer position (para. 0042).

Re claim 2, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, the first area is configured to collimate a beam being incident from the plurality of pixels (para. 0052).

Re claim 3, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, the first area comprises a plurality of phase modulators configured to reflect different wavelengths of the plurality of beams (para. 0044-0045).

Re claim 4, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, the plurality of phase modulators comprise a plurality of nanostructures (403; para. 0044).

Re claim 12, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, the plurality of nanostructures include Si.sub.3N.sub.4 (para. 0044).

Re claim 13, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, the second area comprises an opening through which the beam of the second image is transmitted (fig. 4b; wherein the examiner interprets each of the spaces in between each 403 teach the claimed limitation).

Re claim 22, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, an electronic device comprising: a mobile device (fig. 2a) including a main processor (para. 0055); the augmented reality device, configured to combine a virtual image generated according to a signal from the main processor with an image of an external, actual object and transfer a combined image of the virtual image and the image of the external, actual object to the predetermined viewer position (para. 0041); and a control device (para. 0052) including a controller configured to adjust brightness of the virtual image. (abstract).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (US20220179222).

Re claim 21, supra claim 1. Furthermore, Guo et al. further teaches for example in fig. 1-4b and 10a-10c, an optical engine, which may be a projector (203; para. 0044).
But, Guo et al. fails to explicitly teach one of a liquid crystal on silicon (LCoS) device or a digital micromirror display (DMD).
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to provide one of a liquid crystal on silicon (LCoS) device or a digital micromirror display (DMD), since a projector and a liquid crystal on silicon (LCoS) device or a digital micromirror display (DMD) are known equivalents in the art and the selection of any of these known equivalents would be within the level of ordinary skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the teachings of Guo et al. in order to provide an augmented reality device, as taught by Guo et al. (para. 0002).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	12-3-22